 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   ARSEN PANANYAN,                                       CASE NO. 1:21-cv-00516-AWI-JLT (HC)
 7                          Petitioner,
                                                           ORDER ADOPTING FINDINGS AND
 8                   v.                                    RECOMMENDATIONS, DISMISSING
                                                           PETITION FOR WRIT OF HABEAS
 9   DOUGLAS WHITE, Warden FCI                             CORPUS, AND DIRECTING CASE TO
     Mendota,                                              BE CLOSED
10
                            Respondent.
11                                                         (Doc. No. 5)
12

13

14          Petitioner Arsen Pananyan is a federal prisoner proceeding in propria persona with a
15 petition for writ of habeas corpus under 28 U.S.C. § 2241. On April 6, 2021, the magistrate judge

16 assigned to the case issued findings and recommendations to dismiss the petition. Doc. No. 5.

17 These findings and recommendations were served upon all parties and contained notice that any

18 objections were to be filed within twenty-one days from the date of service of that order. To date,

19 no party has filed objections.

20          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a
21 de novo review of the case. Having carefully reviewed the entire file, the Court concludes that the

22 magistrate judge’s findings and recommendations are supported by the record and proper analysis.

23          The plain language of 28 U.S.C. § 2253(c)(1) does not require a petitioner to obtain a
24 certificate of appealability in order to appeal the denial of a petition for writ of habeas corpus

25 under 28 U.S.C. § 2241. Harrison v. Ollison, 519 F.3d 952, 958 (9th Cir. 2008); Forde v. U.S.

26 Parole Comm’n, 114 F.3d 878, 879 (9th Cir. 1997). Therefore, no certificate of appealability will
27 be issued.

28
 1                                             ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3        1.    The findings and recommendations (Doc. No. 5) that were entered on April 6,
 4              2021, are ADOPTED in full;
 5        2.    The petition for writ of habeas corpus (Doc. No. 1) is DISMISSED;
 6        3.    The Clerk of Court is directed to ENTER judgment and CLOSE the case;
 7        4.    No certificate of appealability is required; and
 8
     IT IS SO ORDERED.
 9

10 Dated: May 12, 2021
                                             SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
